COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Joel D. Mallory v. J.P. Morgan Chase Bank, N.A., as successor by
                          merger to Chase Home Finance, L.L.C., and Codilis & Stawiarski,
                          P.C.

Appellate case number:    01-12-00707-CV

Trial court case number: 2010-64487

Trial court:              151st District Court of Harris County

Date motion filed:        June 18, 2013

Party filing motion:      Appellant

       It is ordered that “Appellant’s Motion for Reconsideration of Order of Dismissal” is
denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: July 11, 2013